Citation Nr: 1755286	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-34 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming 


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), a personality disorder, major depressive disorder, generalized anxiety disorder, and/or anorexia nervosa.

2.  Entitlement to service connection for a left knee disability to include as secondary to internal derangement right knee, status post partial lateral meniscectomy.

3.  Entitlement to an initial rating in excess of 10 percent for internal derangement right knee, status post partial lateral meniscectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty for training (ADT) from June 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

A January 2008 rating decision granted service connection for internal derangement right knee, status post partial lateral meniscectomy with an evaluation of 10 percent effective September 23, 2006; an evaluation of 100 percent effective September 24, 2007 based on surgical or other treatment necessitating convalescence; and then an evaluation of 10 percent was assigned from November 1, 2007.  The Veteran appealed that 10 percent rating.  An August 2010 rating decision denied service connection for a left knee disability and the Veteran appealed.  A November 2012 rating decision denied service connection for low back, neck and PTSD disabilities; the Veteran appealed.  

In a September 2015 decision, the Board granted service connection for degenerative disc disease of the low back and service connection for cervical strain.  The Board remanded the issues of connection for PTSD and left knee disability as well as entitlement to an initial rating in excess of 10 percent for internal derangement right knee, status post partial lateral meniscectomy.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD has been recharacterized on the front page of this decision as indicated

The issues of service connection for a left knee disability as well as an initial rating in excess of 10 percent for internal derangement right knee, status post partial lateral meniscectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had did not have a psychiatric defect, infirmity or disorder prior to entering service.

2.  A current psychiatric disability to include PTSD, major depressive disorder, generalized anxiety disorder, and anorexia nervosa did not have its onset in service, a personality disorder was not subject to a superimposed disease or injury during service, and an acquired psychiatric disorder is not otherwise etiologically related to service.


CONCLUSION OF LAW

A current psychiatric disability, to include PTSD, major depressive disorder, generalized anxiety disorder, anorexia nervosa, and a personality disorder, was not incurred or aggravated in service.  38 U.S.C. §§ 101, 106, 1101, 1110, 1111, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306, 4.9, 4.127 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish entitlement to disability compensation benefits, he or she must first establish "veteran" status.

The term "veteran" is defined in 38 U.S.C. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6 (a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

ADT is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C. § 101 (22); 38 C.F.R. §3.6 (c).  The term IDT is defined, in part, as duty, other than full-time duty, prescribed by the Secretary concerned under Section 206 of Title 37 of the United States Code, or any other provision of law.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d). 

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of ADT or IDT.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C. §§ 1110, 1131.

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C. § 101 (21), (24); 38 C.F.R. § 3.6 (a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C. §§ 316, 502, 503, 504, or 505; 38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c)(3).  Presumptive periods for service connection do not apply to ADT unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ADT or IDT on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Unless and until veteran status is established for any period of ADT or IDT, the presumptions of soundness and aggravation under 38 U.S.C. § 1111 and 38 U.S.C. § 1153 and the presumptions of service connection accorded to certain diseases under pertinent regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that the presumptions of service connection and the presumptions of soundness and aggravation cannot apply to claimants whose claims are based only on a period of ADT); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ADT); Acciola, 22 Vet. App. at 324 (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)). Additionally, the Court in Donnellan held that, in order to establish status as a veteran, a claimant seeking benefits based on aggravation of an injury or disease during a period of ADT has the burden of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.

For veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of ADT, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith, 24 Vet. App. at 45-46.  Thus, a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ADT must have had an examination prior to entering the period of ADT during which the injury or disease occurred for the presumption of soundness to apply, and the examination must reveal no preexisting disabilities.

When a claim is based on aggravation of a preexisting disability during an ADT period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training."  Smith, 24 Vet. App. at 48 (citing 38 U.S.C. § 101 (24)(B)).  Thus, in contrast to claims based on a period of active service, there must be affirmative evidence of actual causation of the worsening of the disability during the period of ADT.  Id.  Causation is established when the evidence shows that the disability worsened beyond its natural progression during the ADT period.  See 38 U.S.C. § 1153.

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

With regard to the claim of having PTSD, at the Veteran's Board hearing, the representative acknowledged that the Veteran was not in service for a long period of time.  In addition, it was noted that the medical records made reference to preexisting child abuse and sexual abuse.  The Veteran testified that her battle buddy was Private S. who informed her that her father was a general and that the Veteran had better to nice to her.  After the Veteran was injured (her right knee), Private S. and others would harass her.  She stated that they would steal her crutches and hide them and they were constantly threatening her with "blanket parties."  She indicated that they told her that they would get her when she was in the shower, while she was in the bathroom, and anytime that she was alone.  She reported that she still has trouble showering due to the anxiety that this harassment caused.  She testified that the inservice incidents did not cause her PTSD/psychiatric impairment, but aggravated it.  That is, her preexisting PTSD/psychiatric impairment was made permanently worse by these inservice incidents.  

The service treatment records (STRs) did not reveal any treatment or diagnosis of a psychiatric disorder, to include on the entrance examination.  

Post-service medical records from the Social Security Administration include psychiatric reports.  These reports include 1993 reports documenting childhood sexual abuse as well as parental physical and emotional abuse.  

Private records dated in November 2006 noted in the history section that the Veteran's history was positive for anxiety, depression, and anorexia with disability.  A May 2008 private record noted that the Veteran had a history of mental illness.  

Subsequent VA records reveal that after a July 2011 mental health consultation, the examiner opined that given the Veteran's reported history, she likely entered the military with childhood PTSD and depression.  She reported trying to escape a terrible home environment.  The high stress and hostility she experienced while in the military for 3 months likely "exacerbated" these conditions to "some degree" as well as her experience of rape as a civilian adult, which likely to a larger extent increased her symptoms..  She continued to meet full criteria for PTSD although it was "more attributable" to non-military traumas.  The examiner noted that as the focus of this assessment was military-related PTSD, other conditions were not evaluated in detail.  However, her presentation and report were consistent with major depressive disorder, generalized anxiety disorder, and a history of anorexia nervosa. 

In August 2012, a friend of the Veteran indicated that the Veteran had told her of being mistreated during service and of being fearful of her platoon members.

In an August 2012 letter, a private provider indicated that the Veteran had been a client since February 2007.  Since that time she had been treated for symptoms associated with a diagnosis of: major depressive disorder, severe without psychotic features, PTSD, anorexia nervosa, anxiety disorder.  The Veteran reported that she had recurring stressors as a result of trauma she experienced during basic training.  She reported that she experienced insomnia and fearfulness of going anywhere alone.  

In May 2013, the Veteran's representative requested a new VA examination.  The Board thereafter remanded the case for a new VA examination which was conducted in April 2016.  The Veteran was diagnosed as having anorexia which was noted to have a post-service onset in 1993.  The examiner indicated that the Veteran had treated for an eating disorder over several years through the 1990s and early 2000s.  She had improvement in her symptoms after completing an appropriate program around 2004.  She report, at present, mild and subclinical food restriction off and on since then but with her weight maintained in or above the 90s.  Her current weight was between 110 and 120 lbs.  She did, however, continue to harbor beliefs that she was over-weight and excessive fear of weight gain.

In addition, the diagnoses of PTSD, major depressive disorder, generalized anxiety disorder, and personality disorder were indicated.

In September 2016, the VA examiner provided an opinion and clarified that the Veteran did in fact have a diagnosis of PTSD which meets the criteria for that disorder.  She opined the following.  It is less likely than not (less than 50 percent probability) that there is clear and unmistakable evidence that the Veteran had a preexisting psychiatric defect, infirmity or disorder that preexisted her military service.  Although it is likely that the Veteran had mental health symptoms prior to joining the military given the profoundly traumatic nature of her childhood, she had no treatment prior to the military and there is no clinical documentation to support the pre-military existence of these disorders.  There is mention in the treatment evaluation records of two suicide attempts in childhood/adolescence, but the Veteran denied any pre-military suicide attempts on the date of the current examination.  She thought she probably had depression in childhood, but did not describe any clear symptoms in the pre-military period.  Therefore, there is no "clear and unmistakable  evidence" of pre-military psychiatric disorder.  She had a VA PTSD examination July 2011 and the examiner opined that "the Veteran likely entered the military with childhood PTSD and depression" and that military experiences likely exacerbated her conditions.  This opinion appears to be based on theoretical clinical conceptualization as no concrete evidence was offered support this contention.  Thus, it would be unlikely to qualify as "clear and  unmistakable evidence."  

The examiner further opined the following.  It is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD.  However, it is less likely than not (less than 50 percent probability) that the Veteran's PTSD had onset in service or is otherwise etiologically related to her military service.  There are no "verified" stressors noted in the electronic file and no verified stressors found by this examiner.  The Veteran describes adequate symptomatology to meet full criteria for a PTSD diagnosis.  She has been diagnosed with PTSD in a multitude of prior examinations and this diagnosis is well established in the treatment record.  The Veteran's PTSD is most likely associated with her physically and sexually violent childhood experiences as well as two post-military rapes.  The Veteran described a history of horrific childhood experiences that undoubtedly would have had significant impact on her psychological functioning.  These experiences include: her father holding the family hostage at gunpoint on multiple occasions; her mother attempting to run her over with a car; repeated and regular instances of angry outbursts by her father who threw things and chased them around with knives; sexual molestation by an older man between the ages of 11 and 14; repeated instances of sexual abuse by her father; and being sold as a prostitute by her mother on multiple occasions which resulted in coerced intercourse with strangers.  The magnitude of these traumas was undeniably severe and from a clinical perspective would be expected to have far-reaching psychological consequences.  The Veteran's claimed military stressor event involved accusations of malingering her injury and threats of violence (a "blanket party") by other females over a 2 month period. She specified that she was not the victim of any actual violence, she did not observe any violence, and she did not hear stories of any other blanket parties that had actually occurred.  Clinically, it is highly unlikely that the verbal threats over a 2 month period would change the trajectory of mental health problems associated with 17 years of appalling physical, sexual and emotional abuse and life-threatening experiences perpetrated primarily by family members, whom are the individuals the Veteran entrusted with her safety and wellbeing.  This argument is substantiated by the service records, which are silent for any mental health symptoms, diagnosis or treatment.  She reported on the day of the examination that she wished she could have continued in her military career, suggesting that  the circumstances were not so adversive that she desired a discharge.  Moreover, the Veteran's first psychiatric contacts in 1992 do not indicate any military trauma associated with her PTSD.  In fact, first documentation found by this examiner of reports of military trauma were not until 2014.  Based on the description of the claimed verbal threats by the Veteran's peers and given the likely vulnerable mental state of the Veteran, it is plausible that these experiences resulted in a temporary exacerbation of her psychiatric symptoms.  However, as noted above, it is highly unlikely that they would have altered the natural unfolding of her full symptomatology given the severely traumatic experiences of her formative years.  The Veteran has reported additionally enduring two violent sexual assaults (rapes) as an adult, one by a roommate and one by a stranger who entered her apartment.  These incidents were of sufficient emotional impact that they likely contributed to the development of her PTSD.  The trauma associated with these sexual abuse incidents also exceeds the predicted psychological impact of the claimed military stressors involving verbal threats.  This examiner did not find any verified stressors in the record.  As described  above, service records do not indicate any mental health symptoms, diagnosis or treatment.  There are no indications of reduction in performance, requests for a transfer, or increased somatic symptomatology.  There is no evidence in service records of psychological problems that manifested during her active duty period.  There is a 2012 buddy letter, but the writer did not describe the claimed stressor events.  It indicates only that the Veteran disclosed "how she was treated by her platoon members" and "how she was unable to confide in her drill sergeant out of fear for her safety."  No further details were provided.  

The examiner also opined the following.  It is less likely than not (less than 50 percent probability) that the Veteran's major depressive disorder, generalized anxiety disorder or anorexia nervosa had onset in service or were otherwise etiologically related to her military service.  As noted above, the service records are silent for any mental health symptoms, diagnosis or treatment or any potential markers of stressors or psychological distress.  First documentation of depression and anxiety was in 1992 and of eating disorder was in 1993, which was at least a year following military discharge.  The treatment notes describe these symptoms as developing in the context of her tumultuous childhood and contemporary stressors.  There are a substantial amount of records associated with multiple hospitalizations and intensive outpatient treatment prior to 2014, and these numerous records do not reference any military experiences as a contributing factor to her mood, anxiety or eating disorder symptoms.  Clinically, the Veteran's anorexia likely had roots in her childhood as she described already developing pathological beliefs and self-perspectives commonly associated with eating disorders, although the actual behavioral manifestations of the disorder did not manifest until the post-military period.  The Veteran's anxiety, depression and eating disorder likely all developed in the context of her abusive history, maladaptive personality traits, and resulting adjustment problems.  

The examiner also opined the following.  It is less likely than not (less than 50 percent probability) that the Veteran's other specified personality disorder had its onset in service or is otherwise etiologically related to her military service.  Treatment records dating back to 1993 have quite consistently included a diagnosis of personality disorder or at a minimum personality traits.  Borderline personality disorder is the most common variant in the records, although dependent and histrionic types have also been noted.  There was objective and projective psychological testing conducted 1993 that was indicated to be consistent with borderline personality disorder.  The records refer to dependent traits including sensitivity to criticism, fear of confrontation, and reliance on others to make decisions.  The borderline elements exhibited by the Veteran include fluctuating self-image, irritability, chronic feelings of inadequacy and excessive self-criticism.  Her history suggests core characteristics of personality disorder including lack of resilience under conditions of stress; a limited repertoire of coping strategies; and inflexibility.  There is adequate evidence in the Veteran's history to support the contention that maladaptive personality traits sufficient to constitute a personality disorder are contributing to her long-standing history of adjustment problems.  Finally, the Veteran's current provider has diagnosed personality disorder, NOS.  Overall, personality disorder is well established in the clinical history and treatment  record.  The Veteran's other specified personality disorder is a condition that developed in the context of her violent childhood and adolescence and was not impacted by military service to any significant degree.  As noted above, STRs are silent for any mental health diagnoses, symptoms or treatment or any behavioral or performance signs of potential psychiatric difficulties.  It is unclear when the full personality disorder manifested.  However, clinically speaking, the roots of personality disorder are in the Veteran's childhood history in which an extensively abusive environment impeded the development of an integrated sense of self and of mature coping mechanisms that would facilitate her adaptability in the social, occupational and personal realms.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the VA examiner who provided the most recent September 2016 medical opinion provided the most thorough opinion which was based not only on an examination of the Veteran, but on a complete and detailed review of the medical history.  The opinion was fully articulated and included a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). This medical opinion outweighs the other medical opinions of record based on its complete nature as well as the contentions of the Veteran since this case involves a very complex psychiatric background and multiple psychiatric diagnoses.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, in determining the weight assigned to the evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Veteran has established "veteran" status as she has established service connection for a disability associated with her period of ADT.  Thus, the presumptions of soundness and aggravation under 38 U.S.C. § 1111 and 38 U.S.C. § 1153 apply.  See Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010).  

Here, the entrance examination does not reflect any psychiatric defect, infirmity, or disorder on examination.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  Wagner v. Principi, 370 F.3d 1089 (2004).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation.  Rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Thereafter, the Federal Circuit Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The Federal Circuit held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness.  In Harris the Federal Circuit found that all medically accepted evidence can be considered, including a recorded medical history.  

In this case, the most probative evidence shows that a psychiatric disorder was not diagnosed prior to or during service.  The most probative evidence indicates that the events that gave rise to post-service psychiatric diagnoses were events that occurred in her childhood and after service.  The Board finds that the most probative evidence shows that there was no clear and unmistakable evidence that a psychiatric disorder existed prior to service entrance.  Since there was no preexisting disorder, the second question that must be answered to rebut the presumption of soundness (whether there is clear and unmistakable evidence that a preexisting disorder was not aggravated in service) need not be addressed.  Thus, the evidence of record does not satisfy the standard of clear and unmistakable evidence required to rebut the presumption of soundness.  Accordingly, the Veteran is entitled to a presumption of soundness.  

Thus, the Board must address the question of direct service connection as to whether a post-service diagnoses may nonetheless be attributable to service.  See 38 C.F.R. §§ 3.303(d), 3.304(f).

PTSD

As noted above, there are different evidentiary requirements for PTSD depending upon the nature of the purported stressor upon which the claim of service connection for PTSD is based.  In this case, there was no diagnosis of PTSD during service.  The Veteran does not assert that a stressor was incurred in combat.  The claimed stressor is not related to the Veteran's fear of hostile military or terrorist activity.  The Veteran was not a prisoner-of-war.  She also does not assert that she was sexually or otherwise assaulted, but rather was threatened or harassed.  The most probative medical opinion essentially indicates that there are no inservice verified stressors adequate to support a current diagnosis of PTSD.  The reported claimed stressors are not sufficient to have resulted in the Veteran's diagnosis of PTSD, but rather her childhood and post-service stressors constitute the etiology of the PTSD.  The most recent VA examiner has essentially stated that although the inservice experiences may have resulted in a temporary exacerbation of some psychiatric symptoms, there was no treatment or diagnosis at that time, and notably no markers as evidence of the occurrence of the claimed stressor events.  The VA examiner essentially indicated that the Veteran's later developed psychiatric disorder is due to her traumatic childhood.  Her symptoms were related to the childhood experiences, but had not manifest into a psychiatric disorder, as noted, sufficient to rebut the presumption of soundness and there was, also as noted, no inservice aggravation of any symptoms she may have been experiencing before or in service.  The most probative evidence establishes that the Veteran's post-service diagnosis of PTSD is etiologically related to the childhood traumas and post-service traumas, but not any claimed inservice trauma.  

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, the most probative evidence does not link the currently diagnosed PTSD with a confirmed and sufficient inservice stressor event.  Accordingly, service connection for PTSD is denied.

Other Psychiatric Diagnoses

With regard to the other psychiatric diagnoses, the Veteran has been diagnosed as having a personality disorder.  Congenital or developmental defects, including personality disorders, are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9, 4.127; see also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014) (holding that intellectual developmental and personality disorders are excluded as injuries or diseases for compensation purposes under 38 C.F.R. § 3.303 (c).  However, a disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  38 C.F.R. § 4.127; VA Gen. Coun. Prec. 82-90 (July 18, 1990).

The most probative medical opinion does not show that the Veteran's personality disorder was subject to, or aggravated by, a superimposed in-service disease or injury that resulted in additional psychiatric disabilities.  The other psychiatric diagnoses are not the result of the personality disorder or due to any superimposed disease or injury during service.  The other diagnoses had a post-service onset and are linked to other etiological factors.  Thus, service connection for personality disorder is denied.

With regard to the diagnoses of major depressive disorder, generalized anxiety disorder or anorexia nervosa, the most probative evidence of record shows that they did not have an onset in service and are not otherwise etiologically related to the Veteran's military service, but rather other etiological factors, as discussed above.  Thus, a psychiatric disability, other than PTSD, is not attributable to service.



ORDER

Service connection for a psychiatric disability to include PTSD, major depressive disorder, generalized anxiety disorder, anorexia nervosa, and a personality disorder, is denied.


REMAND

As noted in the Board's prior remand, the Veteran asserts that she has left knee disability which is secondary to her service-connected right knee disability.  She has submitted a medical opinion dated in June 2011 in which Dr. Nelson opined that the Veteran's chondromalacia in the left knee could be related to overuse associated with both knees and the result of military training, but the lateral meniscal tear likely, in the left knee, was traumatic.  Thus, the opinion regarding chondromalacia was equivocal.  The Board indicated that such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In addition, the Board noted that a subsequent October 2011 VA examination report indicated that the left knee disability (the meniscal tears and chondromalacia) was not caused by or the result of the service-connected right knee disability, but there was no opinion on aggravation.  In light of the foregoing, the Board requested a medical addendum.  

In February 2016, a medical addendum was provided.  The VA examiner indicated that the Veteran does have a long standing history of a right knee condition.  However, an MRI of her left knee performed in 2010 revealed what seemed to be an acute knee injury (evidenced by the ACL strain and the effusion) as opposed to a chronic, degenerative injury.  Thus, the examiner indicated that it is unlikely that her right knee condition caused such an injury to her left knee.  With regard to aggravation, the examiner indicated that the Veteran had a left knee partial meniscectomy in 2010; thereafter, there are no complaints of increased knee pain in the records after 2010, and most recent x-rays do not show degenerative arthritis in her left knee.  If the left knee was aggravated beyond its normal progression due to her right knee complaint, the Veteran would have uneven wear and tear of the left knee joint, noted as degenerative arthritis.  The examiner did not address the chondromalacia.  Thus, another medical addendum is needed.  

With regard to the claim for a higher rating for the right knee, the Board remanded this case for a current VA examination.  However, subsequent to the Board's remand and the examination report, the Court issued additional directives in in Correia v. McDonald, 28 Vet. App. 158 (2016) and in Sharp v. Shulkin, __ Vet. App. __, 2017 WL 3879425 (Sept. 6, 2017).  The new directives must now be accomplished via a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from a VA examiner regarding the Veteran's left knee disability.  Based on a review of the record, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left chondromalacia is proximately due to, or the result of, the service-connected right knee disability.  The examiner should also provide a separate and clear opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that left knee chondromalacia is aggravated by the Veteran's service-connected right knee disability.  

The examiner should address the June 2011 medical opinion of Dr. Nelson stating that the Veteran's chondromalacia in the left knee could be related to overuse associated with both knees and the result of military training as well as the two VA examination opinions of record.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA examination for the purpose of determining the nature and extent of the Veteran's service-connected right knee disability.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

The examination should be performed in accordance with the applicable Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite joint should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran herself.  The examiner should elicit relevant information as to the Veteran's flares with a description of the additional functional loss, if any, the Veteran has during flares.  The examiner should estimate the Veteran's functional loss due to flares based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


